No. 04-3027
                                    File Name: 05a0492n.06
                                      Filed: June 10, 2005

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

DRITAN PECAJ,                                       )
                                                    )
       Petitioner,                                  )
                                                    )
v.                                                  )       On Appeal from the Immigration
                                                    )       and Naturalization Service
ALBERTO R. GONZALES, Attorney                       )
General,                                            )
                                                    )
       Respondent.                                  )
                                                    )




       Before: MARTIN and ROGERS, Circuit Judges; FORESTER, Chief District Judge.*



       Dritan Pecaj, a native and citizen of Albania, petitions for review of a Board of Immigration
Appeals order that affirmed an Immigration Judge’s decision that denied his application for asylum
or for withholding of removal. The parties have waived oral argument in this case. Upon
examination, this panel unanimously agrees that oral argument is not needed. Fed. R. App. P. 34(a).
       Pecaj entered the United States in 2000 without being admitted or paroled after inspection.
The Immigration and Naturalization Service issued a notice to appear charging petitioner with being
subject to removal because of inadmissibility. Pecaj conceded removability, but requested asylum.
The Immigration Judge conducted a hearing on May 15, 2002, after which the Immigration Judge
issued an oral decision in which he denied the application for asylum and ordered Pecaj’s removal
to Albania. Pecaj appealed the decision, and the Board of Immigration Appeals affirmed the
Immigration Judge’s decision in a per curiam order. This timely petition for review followed.


       *
        The Honorable Karl S. Forester, United States Chief District Judge for the Eastern District
of Kentucky, sitting by designation.
                                            No. 04-3027
                                                -2-

       Before this court, Pecaj contends that: (1) the Board of Immigration Appeals failed to
provide a reasoned analysis of the legal basis for its decision and individual consideration of the
Immigration Judge’s decision in this case; and (2) the Board of Immigration Appeals and
Immigration Judge erred in finding that he did not meet his burden of proof and therefore lacked
credibility. The government responds that Pecaj’s claims on appeal lack merit. Pecaj has also filed
a motion for leave to proceed in forma pauperis on appeal. Upon consideration, we grant Pecaj
pauper status, and deny the petition for review.
       This court reviews a decision denying asylum to determine whether it is supported by
substantial evidence, and may not grant a petition for review merely because it would have decided
the case differently. Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir. 1998). A petition for review
may be granted only if the evidence is so compelling that no reasonable factfinder could fail to find
the requisite fear of persecution. INS v. Elias-Zacarias, 502 U.S. 478, 481, 484 (1992). An
Immigration Judge’s credibility determination is an administrative finding of fact, which must be
upheld unless “any reasonable adjudicator would be compelled to conclude to the contrary.” See
8 U.S.C. § 1252(b)(4)(B); accord Elias-Zacarias, 502 U.S. at 483-84; Yu v. Ashcroft, 364 F.3d 700,
703 (6th Cir. 2004). Here, the evidence supports the Immigration Judge’s and the Board’s decisions.
       The resolution of an asylum request involves a two-part inquiry. Mikhailevitch, 146 F.3d
at 389. Petitioners must show not only that they are refugees, but also that their application merits
a favorable exercise of administrative discretion. See id. A “refugee” is defined as an alien who is
unable or unwilling to return to his home country “because of persecution or a well-founded fear of
persecution on account of race, religion, nationality, membership in a particular social group, or
political opinion.” 8 U.S.C. § 1101(a)(42)(A); accord Elias-Zacarias, 502 U.S. at 481. A petition
for judicial review should not be granted unless the evidence is so compelling that no reasonable
fact-finder could fail to find the requisite fear of persecution. Koliada v. INS, 259 F.3d 482, 486 (6th
Cir. 2001). Again, a determination that a petitioner’s testimony lacked credibility must be upheld
unless “any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.
§ 1252(b)(4)(B); accord Elias-Zacarias, 502 U.S. at 483-84; Yu, 364 F.3d at 703. An asylum
                                             No. 04-3027
                                                 -3-

application is also treated as an application for the withholding of removal. Mikhailevitch, 146 F.3d
at 391. However, the burden of proving eligibility for asylum is less than the burden of proving
entitlement to withholding, and ineligibility for asylum also shows ineligibility for the withholding
of removal. See id.
        Here, Pecaj contends that he was persecuted in Albania for his political activities and beliefs.
Pecaj testified in support of his application that he refused a recruitment offer to join the Albanian
secret police in 1997. Pecaj testified that he subsequently had confrontations with the secret police,
first after he and his uncle spoke about police corruption at a Democratic Party meeting in early
1998. Pecaj testified that he was attacked by two masked men in a police van two days after the
meeting, then was subpoenaed to police headquarters two weeks later where he was held, beaten,
tortured and questioned for approximately four weeks until Pecaj gave police the names of three
people with information about police corruption, including his uncle. In addition, Pecaj testified that
he was detained with his cousin and others for four days and was slapped during police questioning
after he participated in a demonstration following the assassination of a Democratic Party leader
later in 1998. Pecaj testified that he and others were kicked and slapped as they were released from
police custody. Finally, Pecaj testified that he left Albania after his uncle died from injuries suffered
from a beating after the uncle had been summoned to the office of the secret police in February
1999.
        The Immigration Judge accurately recounted Pecaj’s testimony, but found that Pecaj was not
credible. The Immigration Judge concluded that Pecaj’s testimony was inconsistent in material
respects with his application. Pecaj’s testimony lacked detail in significant parts, but was much
more detailed than his application for asylum in other significant parts. First, the Immigration Judge
noted that Pecaj did not detail in his application the torture he suffered during his four-week
detention, yet his testimony about his treatment was very detailed. On the other hand, Pecaj testified
only that he was slapped during his subsequent four-day detention, but represented in his application
that he and his cousin were severely beaten during this time. Pecaj also did not explain to the
satisfaction of the Immigration Judge why police came to his cousin’s house following the late 1998
                                              No. 04-3027
                                                  -4-

demonstration. Although Pecaj disagrees with the Immigration Judge’s credibility determination,
the evidence is not so compelling that no reasonable factfinder could fail to find the requisite fear
of persecution. See Elias-Zacarias, 502 U.S. at 481, 484. Further, the Immigration Judge noted that
Pecaj’s application would fail even absent the negative credibility finding because Pecaj failed to
provide available corroborating or supporting evidence. Review of the record reflects that the
evidence would not compel a reasonable factfinder to find the requisite fear of persecution;
therefore, the petition for review of the decision of the Board of Immigration Appeals must be
denied.
          Finally, Pecaj’s contention that the Board of Immigration Appeals failed to provide a
reasoned legal basis for its decision lacks merit. Specifically, the Board agreed with the Immigration
Judge that Pecaj failed to meet his burden of proof, and held that Pecaj failed to provide or attempt
to provide corroborating evidence available to him. Under the circumstances of this case, the
Board’s explanation of its decision is adequate to facilitate review of the decision. See Gjyzi v.
Ashcroft, 386 F.3d 710, 716 (6th Cir. 2004).
          For the foregoing reasons, the motion for pauper status is granted, and the petition for review
is denied.